Exhibit 99.1 FOR IMMEDIATE RELEASE Media Contacts: Marina H. Norville, marina.h.norville@aexp.com, +1.212.640.2832 Mike O’Neill, mike.o’neill@aexp.com, +1.212.640.5951 Investors/Analysts Contacts: Ken Paukowits, ken.f.paukowits@aexp.com , +1.212.640.6348 Rick Petrino, richard.petrino@aexp.com, +1.212.640.5574 AMERICAN EXPRESS THIRD QUARTER EPS UP 6% TO $1.09 REVENUES RISE, EXPENSES DECLINE CARDMEMBER SPENDING AND LOAN PORTFOLIO GROW AS CREDIT QUALITY REMAINS STRONG (Millions, except percentages and per share amounts) QuartersEnded September30, Percentage Inc/(Dec) Nine MonthsEnded September30, Percentage Inc/(Dec) Total Revenues Net of Interest Expense $ $ 4
